Wachtler, J.
(dissenting). In my view the courts below had discretion to grant the defendant’s application to vacate the default. Although a plaintiff who has commenced an action and then neglects it cannot justifiably claim law office failure (Barasch v Micucci, 49 NY2d 594), this kind of mistake by a defendant is more understandable and the courts should not be denied the power to grant relief when the defendant has, in fact, inadvertently failed to make a timely defense in a case where a legitimate defense is tendered (see, e.g., Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3215-.24, p 880).